DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-12 are allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A numerical controller for performing axis synchronous control between a master unit and a slave unit corresponding to asynchronous systems in a master- slave mode, the numerical controller including: a processor configured to control a machine during a machining cycle to machine a workpiece by: in a first section of the machining cycle when the machine is machining the workpiece, switch from performing control of the machine in accordance with a second synchronous control method, and begin performing synchronous control of the machine based on a first reference value, the first reference value is in accordance with a first synchronous control method used in the slave unit, wherein the first synchronous control method is selected to increase machining accuracy, and in response to the machine being outside the range of the workpiece in a second section of the machining cycle when the machine is not machining the workpiece, switch from performing synchronous control of the machine based on the first reference value, and begin performing synchronous control of the machine based on a second reference value, the second reference value is in accordance with the second synchronous control method used in the slave unit, wherein the second synchronous control method is selected to correct for position error that occurred during the first synchronous control method.

Regarding claim 3, the prior art of record does not disclose alone or in combination:
A numerical controller of a master unit for synchronizing a slave unit in a master-slave mode, the numerical controller comprising: a processor configured to control a machine during a machining cycle to machine a workpiece by: in a first section of the machining cycle when the machine is machining the workpiece, transmitting a first reference value used in the slave unit as a first Page 2 of 8Appln. No.: 16/715,611AIWA-296US Amendment Dated January 4, 2022 Reply to Office Action of November 12, 2021 synchronization signal, such that the slave unit switches from performinq control of the machine in accordance with a second synchronous control method, and begins performing synchronous control of the machine based on the first reference value, the first reference value is in accordance with a first synchronous control method used in the slave unit, wherein the first synchronous control method is selected to increase machining accuracy, and in response to the machine being outside the range of the workpiece in a second section of the machining cycle when the machine is not machining the workpiece, transmitting a second reference value used in the slave unit as a second synchronization signal, such that the slave unit switches from performing synchronous control of the machine based on the first reference value, and beqins performinq synchronous control of the machine based on the second reference value, the second reference value is in accordance with the second synchronous control method used in the slave unit, wherein the second synchronous control method is selected to correct for position error that occurred during the first synchronous control method.

Regarding claim 4, the prior art of record does not disclose alone or in combination:
A numerical controller of a slave unit synchronizing with a master unit in a master-slave mode, the numerical controller comprising: a processor configured to control a machine during a machining cycle to machine a workpiece by: in a first section of the machining cycle when the machine is machining the workpiece, receiving a first synchronization signal as a first reference value from the master unit, and switchinq from performinq control of the machine in accordance with a second synchronous control method, and begin performinq synchronous control of the machine based on the first reference value, the first reference value is in accordance with a first synchronous control method used in the slave unit, wherein the first synchronous control method is selected to increase machining accuracy; in response to the machine being outside the range of the workpiece in a second section of the machining cycle when the machine is not machining the workpiece, Page 3 of 8Appln. No.: 16/715,611AIWA-296US Amendment Dated January 4, 2022 Reply to Office Action of November 12, 2021 receiving a second synchronization signal as a second reference value from the master unit, and switching from performing synchronous control of the machine based on the first reference value, and begin performing synchronous control of the machine based on the second reference value, the second reference value is in accordance with the second synchronous control method used in the slave unit, wherein the second synchronous control method is selected to correct for position error that occurred during the first synchronous control method; and a servomotor control unit for driving a servomotor based on the first reference value included in the first synchronization signal in the first section, and driving the servomotor based on the second reference value included in the second synchronization signal in the second section.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3, and 4, the prior art of record does not disclose alone or in combination:
Switching the performing control of the machine in accordance with a synchronous control method and performing synchronous control with a first variable, then if the machine is outside the range of the workpiece and performs synchronous control based on a second value in order to correct for error from the first synchronous control is a novel and non-obvious improvement over the state of the art in motor controls.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.S.L./Examiner, Art Unit 2846        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846